DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

6. (Currently Amended) The system of claim 5, wherein in response to the computing system deriving the linear calibration, the display screen of the display device is configured to display the plurality of color patterns.


Allowable Subject Matter
Claims 2, 4-14, 16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 5, none of the prior at found by the Examiner either individually or in combination disclosed the claimed aspects of:  

detect and capture, via the reference sensor, reference data based on a display data rendered on the display screen of the display device, the display data including a plurality of luminance patterns and a plurality of color patterns;
store the reference data in the temporary memory; wherein the display device is configured to:
detect and capture, via the target sensor, target data based on the display data rendered on the display screen of the display device;
transmit the target data to the computing system; wherein the computing system is configured to: receive the target data;
store the target data in the temporary memory;
derive, via the calibration application, a linear calibration for the target sensor based on the reference data and the target data, the reference and target data including luminance data captured by the reference and target sensors based on each of the plurality of luminance patterns;
derive, via the calibration application, a calibration matrix using the reference and target data stored in the temporary memory, the reference and target data including color data; and
calibrate the target sensor using the calibration matrix.

As to independent claim 19, this claim is allowable for similar reasoning given above for independent claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/15/2021